DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 6/29/2022.  Claims 1, 6-9, 10, 11, 13-17 and 20 are amended. Claims 2-5, 9, 12, 18 and 19 are cancelled.  Claims 1, 6-8, 10, 11, 13-17 and 20 are pending and examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 7, 8, and 17, the figures do not show a system configuration in which the ramjet airflow is isolated from the turbojet airflow.  In particular Fig. 3 shows the ramjet airflow being directed towards the 13 stage compressor of the turbojet engine, which suggests the ramjet airflow and airflow through the turbojet engine compressor cannot be separated.   As such there is no drawing showing a configuration where “the turbojet air inlet is closed when the ramjet or scramjet engine is operating” or “and at a higher subsequent speed operating the ramjet engine and causing the ramjet air input to be open and the turbojet air input to be closed”.  In particular, there is no showing of the turbojet intake ever being closed.
Regarding claim 17, the figures do not show a system configuration in which there is a distinction between a ram-jet inlet and a scram-jet air inlet or any figure showing the turbojet inlet as being closed. Applicant arguments regarding the combustion gate 76 are not persuasive since the specification does not discuss its operation and the drawings do no indicate its location relative to the ram-scram combustor. As such, there is no figure showing “operating the ram-combustor … and the … scramjet air inlet to be closed“ or “at still even higher subsequent speed causing the scramjet air inlet to be open and the ramjet air inlet and the turbojet inlet to be closed”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The original disclosure does not disclose a method for operating an aerospace propulsion system having a ram-scram combustor and operating the ram-scram combustor and causing the scramjet air inlet to be open while the ramjet air inlet to be closed or causing the ramjet air inlet to be open while the scramjet air inlet is closed.  As shown in the figures the ram-scram combustor has a single inlet, and operating the ram-scram combustor would require opening that inlet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 10, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lugg 2016/0377029 in view of Schmotolocha 2004/0050061.
Regarding claim 1, Lugg teaches an aerospace propulsion system (the HYPERDRIVE Engine shown in Image 1, see [0028] Diagram B {Fig. 2}: HYPERDRIVE Engine Profile: From outboard to inboard and to center line axially in profile; scramjet radial engine, ramjet turbine hybrid profile, articulating aerospike forward of inlet lip, inlet lips including internal 1.sup.st and 2.sup.nd compression ramps for hybrid scramjet profile, common central tunnel core with outboard rotating turbomachinery, outboard of this hybrid ram -scram turbine combustor (high speed) and turbine combustor adjacent (low speed), eleven stage superconducting electric compressor and five stage superconducting turbine core. HYPERDRIVE in profile exhibits an exoskeleton in conjunction with the shaftless architecture of which the hollow shaft core acts as a cooling conduit for air)) comprising: a shaftless hollow core turbojet engine (eleven stage superconducting electric compressor, turbine combustor adjacent, five stage superconducting turbine core, and common exhaust) with a turbojet air inlet (see Image 1) and a common ram-scram combustor (the ram-scram combustor between the ram-scram inlet and common exhaust ([0026] "… The essential core innovation in HYPERDRIVE is the superconducting powershaft core SPSC fully integrated into MHD power shock propulsive tunneling feeding ionized air across a Mach 3.5 to Mach 4.5 range flow, into the HYPERDRIVE ram-scramjet dual mode combustor”) positioned radially outwardly from the hollow core turbojet engine (see Image 1), a ramjet air inlet (see Image 1), a scram jet inlet (see Image 1, the same as the ramjet inlet) and means for opening and closing said ramjet inlet (and means for opening and closing said turbojet air inlet (aerospike ram [0009] The common flow tunnel has an aerospike ram which is actuated in a linear fashion to accommodate the amount of air flow into the tunnel dependent on the flight condition … where dependent upon its position the aerospike can allow for inlet air to reside in a subsonic combustion chamber to the outside of the tunnel, or it may allow for air to enter directly into the exterior outer exoskeleton section of the engine where the ram-scramjet combustion takes place, bypassing the subsonic combustion core combustor, compressed supersonically forming the shock trains for compression. … When the aerospike is in the forward position, inlet air approaches the subsonic combustion path … When the aerospike is in the rearward position inlet air enters through a different inlet section along the common flow path tunnel and occurs at speeds starting at Mach 3.5-5.0 so that the inlet air is compressed in the exterior ram-scramjet dual mode radial common flow path tunnel supersonically prior to reaching the diffuser and combustor for hypersonic MHD combustion drive).
Lugg as discussed above does not teach wherein the means comprises a first axial translational aerospike which is movable in a forward direction and an aft direction to open and close the turbojet air inlet, the ramjet air inlet, and the scramjet air inlet, and a second axially translational aerospike which is movable in the forward direction and the aft direction to open and close the hollow core.
Schmotolocha teaches a combined turbojet/ramjet engine wherein a first axial translational aerospike (5050)  which is movable in a forward direction (forward being upstream and aft being downstream in a flow wise direction for the intake) and an aft direction (see Fig. 35a) to open and close (see Fig. 35a) a turbojet air inlet and a ramjet air inlet (construed as reading on the ramjet air inlet and the scramjet air inlet since these are the same) and a second axially translational aerospike (5060) which is movable in the forward direction and the aft direction (see Fig. 35a) to open and close (see Fig. 35a) the turbojet inlet (construed as reading on the hollow core) (see also [0135] In operation, the combined cycle engine 2400 b employs a translating spike 5050 and an inner turbojet cowl 5060. The translating spike 5050 is employed to control the shock-on-lip condition during supersonic speeds for both turbojet and ramjet operation, while the translating turbojet cowl 5060 cooperates with the translating spike 5050 to control the flow split during turbojet and ramjet mode operation (i.e., the portion of the intake air flow that is directed to the core turbojet engine 2402 b and the ramjet engine 2404 b). Although the forward portion of the translating spike 5050 is shown with a single cone angle, those skilled in the art will recognize that multiple cone angles may be employed to approximate an isentropic spike to thereby minimize total pressure losses generated by inlet shocks. [0136] During the take-over of propulsion by the ramjet engine 2404 b, the translating spike 5050 is moved forwardly toward the inner turbojet cowl 5060 so as to close off the turbojet air intake 5084 and shift the air flow to the outer cowl inlet 5080 and into the air transfer duct/isolator 5070. The valve 5040 is positioned in the outer air transfer duct/isolator 5070 in an open condition to allow air to flow directed into the swirl generator 30 r and through the nozzle 5010. In this condition, the upstream portion of the turbine air bypass duct 5090 is closed off to prevent feedback and resonance using the same valve 5040 or an alternate valve 5045. Those skilled in the art will appreciate that the valve 5040 is not required if the core turbojet engine 2402 b lacks an air bypass duct 5090. The variable area nozzle 5010 is also repositioned during mode transition (i.e., the transition from turbojet propulsion to ramjet propulsion).).
In the present case, Lugg only differs from the claimed device by the substitution of the axially translational aerospikes of Schmotolocha for the forcing cone of Lugg.
As discussed above, the axially translational aerospikes of Schmotolocha and their function in controlling the flow between the turbojet and ram inlets are known in the art.
Since the substitution only required the normal and usual operation of the axially translational aerospikes of Schmotolocha, the results of the combination would have been predictable. As such,
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lugg so as to substitute the axially translational aerospikes of Schmotolocha for the forcing cone of Lugg since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another to obtain predictable results; KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B) Regarding
Regarding claim 10, Lugg in view of Schmotolocha teaches the invention as discussed above.
Lugg in view of Schmotolocha as discussed above also teaches wherein the turbojet engine includes a multiple stage axial compressor (the eleven-stage superconducting electric compressor)
Regarding claim 11, Lugg in view of Schmotolocha teaches the invention as discussed above.
Lugg in view of Schmotolocha as discussed above also teaches wherein the turbojet engine includes a multiple stage turbine core (five stage superconducting turbine core). 
Regarding claim 13, Lugg in view of Schmotolocha teaches the invention as discussed above.
Lugg in view of Schmotolocha as discussed above also teaches wherein aft of the ram-scram combustor there is a combined cycle turbo ramjet scramjet exhaust (common exhaust). 
Regarding claim 14, Lugg in view of Schmotolocha teaches the invention as discussed above.
Lugg further teaches wherein aft of the combined cycle turbo ramjet scramjet exhaust there is a magnetohydrodynamic accelerator (the magnetic thrust chamber due to the high Tesla magnetic field created by the superconducting rings is downstream of the combustors [0011] The common flowpath tunnel serves as a magnetic thrust chamber due to the high Tesla magnetic field created by the superconducting rings placed at specific stages down the length of the tunnel in order to accelerate the plasma flow exhaust as it is charged coming aft of the combustor. … The outer plasma core superconducting rings simultaneously serve as plasma accelerators based on their ability to store power and displace electric energy to accelerate charged air flow in the superconducting ram compression tunnel for very high speed flight during pure scramjet operation above Mach 6.0). 
Regarding claim 15, Lugg in view of Schmotolocha teaches the invention as discussed above.
Lugg in view of Schmotolocha as discussed above also teaches wherein the magnetohydrodynamic accelerator comprises a plurality of charged axially arranged rings (the superconducting rings). 
Regarding claim 16, Lugg teaches an aerospace propulsion system of claim 1 comprising a common core airflow path (Image 1, common central tunnel core) through the system combine subsonic (gas turbine), transonic (gas turbine), supersonics (gas turbine, ram, and MHD) and hypersonic engines (MHD and scram) ([0009] The common flow tunnel has an aerospike ram which is actuated in a linear fashion to accommodate the amount of air flow into the tunnel dependent on the flight condition (subsonic: Mach 0.0 to 1.0; supersonic: Mach 1.0-Mach 5.0; hypersonic: Mach 5.0-25.0) [0013] A further objective is to have the engine be a multiple engine cycle design incorporating both 1. Subsonic air breathing (gas turbine), 2. Supersonic air breathing (scramjet), 3. Ion-turbo-rocket (plasma turbo ramjet), 4. Pure non-airbreathing rocket (liquid hydrocarbon fueled rocket), 5. A high power electromagnetic plasma drive propulsor combining rocket and magnetohydrodynamic drive physics combustion.  [0012] … operating during turbine operation for thrust during the subsonic and high supersonic phases of flight (Mach 1.0 to Mach 3.5) [0026] The essential core innovation in HYPERDRIVE is the superconducting powershaft core SPSC fully integrated into MHD power shock propulsive tunneling feeding ionized air across a Mach 3.5 to Mach 4.5 range flow, into the HYPERDRIVE ram-scramjet dual mode combustor.  [0018] At high freestream Mach numbers, above Mach 5.0, when the hypersonic combustion flowpath may be ignited, the compression ratio of the fan is no longer needed, and because it is driven as an exoskeleton structure electromagnetically, its survivability in very high Mach number (where rotating highly alloyed metals in the form of compressor blades would not survive the thermal aero and electrodynamic heating) environments, from very high stagnation temperatures with captured air in the compression tunnel is not in question, as rotating electric turbomachinery can be switched off. [0008] A multi-variable cycle engine comprising of a common flow path tunnel sized to accommodate subsonic thrust and bypass air, supersonic core compressed air for combined cycle radial ram-scramjet propulsion, supersonic superconducting electromagnetic hydrodynamic plasma drive (ionized air) and hypervelocity (above Mach 10) ionized plasma propulsive thrust for hypersonic flight regimes using a radial scramjet configuration surrounding the common flow path tunnel.) in such a way that a plurality of cycles are connected to operate sequentially. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lugg in view of Schmotolocha and Robinson 2019/0063372
Regarding claim 6, Lugg in view of Schmotolocha teaches the invention as discussed above.
Lugg further teaches a rocket engine ([0013] A further objective is to have the engine be a multiple engine cycle design incorporating both 1. Subsonic air breathing (gas turbine), 2. Supersonic air breathing (scramjet), 3. Ion-turbo-rocket (plasma turbo ramjet), 4. Pure non-airbreathing rocket (liquid hydrocarbon fueled rocket), 5. A high power electromagnetic plasma drive propulsor combining rocket and magnetohydrodynamic drive physics combustion).
Lugg in view of Schmotolocha is silent as to the rocket engine as aft of the scramjet engine.
Robinson teaches a similar aerospace propulsion system (see Fig. 1 a combined cycle propulsion system combining a turbine engine (6,7), ramjet/scramjet (8), and a non-air breathing rocket engine (10) between a common intake and outlet).
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Lugg in view of Schmotolocha with Robinson’s teachings on rocket engine placement since it has been held that it is an obvious extension of prior art principles to use of known technique (adding a non-air breathing rocket downstream of a ramjet/scramjet in a combined cycle aerospace propulsion system having an outlet common to all of the engines) to improve similar devices (aerospace propulsion system having an outlet common to all of the engines, the aerospace propulsion system comprising a turbine engine, a ramjet/scramjet, and a rocket) in the same way (installing the rocket in a location compatible with maintaining the common outlet for all of the engines); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (ABCD)
Regarding claim 7, Lugg in view of Schmotolocha and Robinson teaches the invention as discussed above.
Lugg per the rejection of claim 1 supra also teaches wherein the ramjet scramjet air inlet and the scramjet air inlet are closed when the turbojet engine is operating. 
Regarding claim 8, Lugg in view of Schmotolocha and Robinson teaches the invention as discussed above.
Lugg per the rejection of claim 1 supra also teaches wherein the turbojet air inlet is closed when the ramjet or scramjet engine is operating.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lugg in view of Schmotolocha, Robinson and Laforest 2016/0326986
Regarding claim 9, Lugg in view of Schmotolocha and Robinson teaches the invention as discussed above.
Lugg in view of Schmotolocha and Robinson as discussed above does not teach wherein the turbojet air inlet, the ramjet air inlet, and the scramjet air inlet are closed when the rocket engine is operating.
Laforest teaches closing off the inlet to an air-breathing engine (ramjet) when transitioning to a non-air breathing rocket mode for propulsion ([0033] FIGS. 9A and 9B show a second embodiment of a jet engine 10 for operation selectively either in ramjet or rocket mode. In this second embodiment, a single flame wall 62 is provided in a generally cylindrical shape with a conical upstream end 64. The flame wall 62 can be slid axially by way of linear actuators in a manner generally similar to that described above. The ramjet air path 36 is closed in this embodiment by the interaction between the conical upstream end 64 of the flame wall 62 and an annular seat surface 66 provided adjacent the throat of the intake duct 12. By way of apertures 68 provided across the flame wall 62, a portion of the ramjet air can flow into the flame wall 62 while another portion bypasses the inside of the flame wall 62 entirely during ramjet mode. An angle of the annular seat surface 66 of 25.degree. relative to the main axis 22 can be suitable in this embodiment, for instance). 
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Lugg in view of Robinson with Laforest’s teachings on closing off the inlet to an air-breathing engine (ramjet) when transitioning to a non-air breathing rocket mode for propulsion so as to close the turbojet air inlet, the ramjet air inlet, and the scramjet air inlet when the rocket engine is operating to facilitate transitioning from air-breathing propulsion to non-air breathing propulsion.

Response to Arguments
Applicant’s arguments have been considered and they have been addressed in the new drawing objections and the inclusion of new prior art Schmotolocha.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741